DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 12/16/2020.  Claims 11-14 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/16/2020, with respect to claim 11 have been fully considered and are persuasive.  Specifically the applicant amended claim 11 to further distinguish it from the current prior art available. The rejections of claims 11-14 are hereby withdrawn.
	
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in the response filed 12/16/2020.
The application has been amended as follows: 
-   Please delete the current title and replace with the following “DISPLAY DEVICE WITH AT LEAST TWO EMITTING ELEMENTS AND TWO FILTERS, AND DIFFERENT POSITIONAL RELATIONSHIPS”-

Allowable Subject Matter
Claims 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 11; specifically, the prior art fails to teach or suggest a display device “wherein a first optical axis passing through a center of the first color filter from a center of the first light-emitting element is inclined to a second optical axis passing a center of the second color filter  in combination with other features of the present claimed invention.
Regarding claims 12-14, these claims are allowable for the reasons given for claim 11 and because of their dependency status on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879